Citation Nr: 0410000	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-09 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals 
of a fracture of the left lateral tibial plateau, with partial 
ankylosis, effective from August 31, 1995 to May 17, 1998.  

2.  Entitlement to an increased disability rating for residuals of 
a fracture of the left lateral tibial plateau, with partial 
ankylosis, evaluated as 10 percent disabling from May 18, 1998 to 
February 26, 2003.  

3.  Entitlement to an increased disability rating for residuals of 
a left total knee arthroplasty, evaluated as 30 percent disabling 
from May 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to July 
1965 and from May 1967 to March 1968.  

Previously, in August 1999, the Board of Veterans' Appeals (Board) 
granted service connection for traumatic arthritis of the left 
knee as secondary to the service-connected residuals of a right os 
calcis fracture with degenerative arthritis on the basis of 
aggravation.  By a September 1999 rating action, the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, Arkansas 
effectuated the Board's decision and granted service connection, 
on the basis of aggravation, of residuals of a fracture of the 
left lateral tibial plateau with partial ankylosis due to the 
service-connected residuals of a fracture of the right os calcis 
with minimal degenerative arthritis of the right subtalor joint.  
Also by this rating action, the RO assigned a noncompensable 
evaluation, effective from August 31, 1995 and a 10 percent 
disability evaluation, effective since May 18, 1998.  

Following receipt of notification of the September 1999 rating 
action, the veteran perfected a timely appeal with respect to the 
initial ratings assigned to his service-connected left knee 
disability.  In April 2001, the Board remanded the veteran's 
rating claims to the RO for further evidentiary development.  

After completing the development requested by the Board in its 
April 2001 remand, the RO, by an April 2003 rating action, 
redefined the veteran's service-connected left knee disability as 
residuals of a left total knee arthroplasty.  Also, the RO 
confirmed the noncompensable evaluation assigned to this 
disability, effective from August 31, 1995 to May 17, 1998.  
Further, the RO awarded a temporary total rating from February 27, 
2003 to April 30, 2003 (pursuant to the provisions of 38 C.F.R. § 
4.30) as well as a temporary total rating from May 1, 2003 to 
April 30, 2004 (based on the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055).  In addition, the RO confirmed the 10 
percent evaluation awarded to this disorder, effective from May 
18, 1998 to February 26, 2003, and granted an increased rating of 
30 percent for this disability, effective since May 1, 2004.  

The noncompensable and subsequent 10 percent and 30 percent 
evaluations assigned to the service-connected residuals of a left 
total knee arthroplasty are based on an initial grant of service 
connection for this disability.  As such, the entire period 
associated with this service-connected disability will be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Consequently, the rating issues 
with regard to the service-connected residuals of a left total 
knee arthroplasty are correctly characterized as listed on the 
title page of this decision.  

In statements dated in December 2003, January 2004, and March 
2004, the veteran and his representative raised the issue of 
entitlement to an effective date earlier than August 31, 1995 for 
the grant of service connection for a left knee disability 
(currently characterized as a left total knee arthroplasty).  This 
matter is not developed for appellate review, and is referred to 
the RO for appropriate action.  

The issue of entitlement to an increased initial rating for the 
service-connected residuals of a left total knee arthroplasty, 
evaluated as 30 percent disabling since May 1, 2004, will be 
addressed in the Remand portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  Left knee dysfunction not attributable to service-connected 
disability includes residuals of a fracture of the left lateral 
tibial plateau, with favorable ankylosis between full extension 
and 10 degrees flexion.  

3.  During the period from August 31, 1995 to May 17, 1998, the 
veteran's service-connected residuals of a fracture of the left 
lateral tibial plateau, with partial ankylosis was manifested by 
complaints of pain and with objective evaluation findings of some 
uncomfortable crepitus with range of motion, and tenderness to 
palpation along the medial joint line; but an asymptomatic scar, 
no effusion, no erythema, no instability with stressing, a healed 
fracture of the lateral tibial plateau, alignment of the joint, 
and a neurovascularly intact system.  

4.  During the period from May 18, 1998 to February 26, 2003, the 
veteran's service-connected residuals of a fracture of the left 
lateral tibial plateau, with partial ankylosis was manifested by 
complaints of increasing discomfort and pain as well as objective 
evaluation findings of flexion contracture to 15 degrees, and 
significant degenerative joint disease; but also by an 
asymptomatic scar, an old healed fracture of the proximal tibia, a 
healed malunion of the proximal fibula, acceptable alignment in 
the nonweight-bearing position, and no laxity to varus or valgus 
stress or to AP translation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected residuals of a left total knee arthroplasty, for 
the period from August 31, 1995 to May 17, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Plate II and Diagnostic Code 5256 (2003).  

2.  The criteria for a disability rating greater than 10 percent 
for the service-connected residuals of a left total knee 
arthroplasty, for the period from May 18, 1998 to February 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Plate II and Diagnostic Code 5256 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial change in 
the law during the pendency of this claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment but 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  VA 
regulations have also been revised as a result of these changes 
and is effective from November 9, 2000, except that the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also, Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In the 
statement of the case issued in March 2000, a letter dated in 
February 2002, and the supplemental statements of the case (SSOCs) 
furnished in February 2003 and October 2003, the RO informed the 
veteran of the specific provisions of the VCAA, the criteria used 
to adjudicate his initial rating claims, the type of evidence 
needed to substantiate these issues, as well as the specific 
information necessary from him.  

Furthermore, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A.. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, the veteran 
filed his claim for service connection for a left knee disability 
in August 1995.  Furthermore, he did not file a notice of 
disagreement with the initial ratings assigned to his subsequently 
service-connected left knee disorder (following the Board's August 
1999 and RO's September 1999 grants of the underlying service 
connection issue) until March 2000 prior to the promulgation of 
the VCAA.  Consequently, the Board finds that it was effectively 
impossible for the RO to have provided him with the proper notice 
prior to the initial denial of his initial rating claims.  In any 
event, throughout the current appeal, the veteran has been 
informed on multiple occasions of the type of evidence necessary 
from him to support these initial rating issues.  Consequently, 
the Board concludes that the veteran has not been prejudiced by 
any notification errors.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
indicates that the RO has obtained available and relevant post-
service treatment records adequately identified by the veteran.  
Further, the veteran has been accorded a pertinent VA examination 
during the current appeal.  

Factual Background

Service medical records are negative for complaints of, treatment 
for, or findings of a left knee disability.  A February 1968 
Medical Board Report did not note a disability of the veteran's 
left knee.  A June 1968 rating action granted service connection 
for residuals of a fracture of the right os calcis, with 
degenerative arthritis of the right subtalar joint, and assigned a 
20 percent evaluation from May 1968.  

A March 1973 VA examination of the veteran's right foot and ankle 
demonstrated dorsiflexion to 10 degrees, plantar flexion to 20 
degrees, practically no side-to-side motion, and a normal gait.  
X-rays taken of the veteran's right foot and ankle showed a healed 
fracture of the calcaneus and a rather notched appearance on the 
posterior aspect.  The examiner diagnosed residuals of a fracture 
of the right os calcis.  

VA medical records dated from May 1985 to February 1989 reflect 
periodic outpatient treatment for mild degenerative joint disease 
of the left knee.  An October 1985 VA radiographic report includes 
an impression of degenerative changes of the left knee "apparently 
secondary to [an] old fracture and gunshot wound and possibly old 
osteomyelitis."  

At a VA examination conducted in May 1989, the veteran reported 
having sustained an injury to his left knee in 1980 when he jumped 
to avoid being hit by a car, hit his left knee against a curb, and 
fractured his left tibia and knee.  A physical examination of the 
veteran's left knee demonstrated no limp or gait abnormality, a 
well-healed anterolateral parapatellar incisional scar, increased 
crepitus (on the left side as compared to the right side), no 
effusion, no ligamentous cruciate instability, active flexion of 
135 degrees, and an absence of 5 degrees of extension.  X-rays 
taken of the veteran's left knee at that time showed an old healed 
fracture of the proximal left tibia.  The examiner diagnosed 
residuals of a fracture of the left os calcis which was treated by 
a closed reduction and pin fixation, residuals of a fracture of 
the lateral tibial plateau of the left knee which was treated with 
open reduction and internal fixation, and partial ankylosis of the 
left knee which was secondary to the fracture of the lateral 
tibial plateau of the left knee.  In addition, the examiner 
expressed his opinion that the veteran's left knee injury "is in 
no way connected to his right os calcis injury" and is "a 
total[ly] separate entity which occurred outside the military 
setting and strictly . . . on a civilian basis."  

Between July 1993 and August 1995, the veteran underwent several 
VA outpatient evaluations of the degenerative joint disease of his 
left knee.  At a July 1993 treatment session, the examiner 
provided impressions of right subtalar arthrosis and left knee 
degenerative joint disease.  In addition, the examiner expressed 
his opinion that these disabilities represented "debilitating 
disease that probably exacerbated each other."  A physical 
examination conducted on the veteran's left knee in August 1995 
demonstrated extension to 15 degrees, flexion to 110 degrees, and 
crepitance.  The examiner assessed moderate degenerative joint 
disease of the left knee.  

At a January 1996 VA examination, the veteran reported that, in 
1980, he sustained an extensive injury to his left knee with 
multiple fractures of the upper tibia and injury to the 
surrounding soft tissues when he was struck by a car and that, in 
1990, he underwent an arthroscopic evaluation of his left knee 
which did not afford him significant relief.  A physical 
examination of the veteran's left knee demonstrated limitation of 
motion (including flexion to 95 degrees and extension to 10 
degrees) as well as a 31 centimeter long scar (with varying width 
and which is not raised, depressed, fixed, or tender) extending 
from the knee joint down the anterior surface of the tibia.  In 
pertinent part, the examiner provided impressions of repair of an 
old left knee injury as well as ankylosis of the right ankle 
secondary to an old fracture of the calcaneus and surgical repair.  
Additionally, the examiner concluded that the veteran had had 
increased discomfort particularly from his right ankle injury and 
that the left knee injury "has had increasing discomfort and . . . 
seemingly is aggravated with the presence of the injury of the 
opposite extremity."  

According to an April 1996 medical report, a private physician 
explained that he had treated the veteran for post-traumatic 
arthritis of his right ankle secondary to a previous fracture.  
This doctor also noted that the veteran had had "exacerbations of 
arthritis in his left knee causing difficulties with ambulation 
with his chronic right heel pain due to changes in gait to favor 
his previous foot and ankle fracture."  Although acknowledging the 
veteran's remote history of trauma to his left knee, the physician 
noted that the veteran had "developed difficulties recently with 
his knee after his right foot pain developed interfering with his 
gait."  In another medical report dated in the same month, this 
doctor reiterated his opinion that the veteran's status post right 
calcaneal fracture with secondary degenerative joint disease has 
aggravated the degenerative joint disease of his left knee.  

In subsequent medical record dated in November 1996, this 
physician noted that a physical examination of the veteran's left 
knee demonstrated obvious degenerative changes, no ellicitable 
joint effusion, some uncomfortable crepitus with range of motion, 
and no instability with stressing.  The doctor assessed 
degenerative joint disease of the left knee which was aggravated 
by the residuals of the right calcaneal fracture.  In a report 
dated in December 1996, the physician noted that the veteran has 
traumatic arthritis in his left knee and has difficulty ambulating 
secondary to a previous calcaneal fracture in his right foot and 
that this ambulation problem has caused "increased weight load on 
his left knee with frequent exacerbations of arthritic 
discomfort."  

In March 1997, the veteran underwent another VA examination.  At 
that time, he complained of left knee pain, particularly upon 
walking or upon climbing up and down stairs.  A physical 
examination of the left knee demonstrated a twelve inch sigmoid 
incision starting laterally crossing the joint line and extending 
to the anterior tibial crest, no joint effusion, alignment of the 
joint, and an absence of extension of 8 degrees.  X-rays taken of 
the veteran's left knee demonstrated a healed fracture of the 
lateral tibial plateau, bicompartmental degenerative changes, and 
the presence of a fabella.  In pertinent part, the examiner 
provided an impression of left knee degenerative arthritis 
secondary to the effects of fracture trauma.  In addition, the 
examiner explained that the veteran's left knee function "is 
impaired because of the fracture line across the joint surface and 
[that] although the alignment was well restored, the cartilage was 
irreversibly damaged resulting in an arthritic process with use."  
The examiner concluded that the veteran's left knee fracture was 
well-healed and was not impaired by a remote effect from the ankle 
injury residuals.  

An April 1998 VA outpatient treatment session noted the veteran's 
complaints of left knee pain.  A physical examination of the 
veteran's left knee demonstrated full range of motion, crepitus, 
tenderness to palpation along the medial joint line, no erythema, 
no effusion, and a neurovascularly intact system.  X-rays taken of 
the veteran's left knee demonstrated post-traumatic degenerative 
joint disease.  The examiner assessed post-traumatic degenerative 
joint disease of the left knee as well as a painful right heel 
which caused the veteran "to increase [his] weight bearing on 
[his] left knee aggravating [his] degenerative joint disease."  

On May 18, 1998, the veteran underwent another VA examination.  At 
that time, he stated that he is able to walk with knee pain for a 
distance of one block and that he has a harder time walking down 
stairs than climbing stairs.  A physical examination of the left 
knee demonstrated a 12-inch sigmoid incision extending laterally 
to the anterior tibial crest, a well-healed donor site of the left 
iliac crest, no joint effusion, acceptable alignment in the 
nonweight-bearing position, stable cruciate systems, and a stable 
collateral system.  X-rays taken of the left knee showed 
bicompartmental degenerative changes as well as the presence of a 
fabella.  In pertinent part, the examiner provided impressions of 
degenerative arthritis of the left knee secondary to the effects 
of a trauma fracture as well as a remote open reduction and 
internal fixation of the left knee fracture.  Additionally, the 
examiner expressed his opinion that the veteran's left knee 
disorder "is related to attempted usage in a failing joint."  The 
examiner acknowledged that the onset of the veteran's left knee 
problems was the initial incident of trauma and also concluded 
that, with regard to the veteran's left knee and right ankle 
problems, "[e]ach one aggravates the other."  

In an October 1998 record, the veteran's private physician stated 
that he has continued to treat the veteran for his continued 
difficulties with the post-traumatic arthritis of his right 
calcaneus and the degenerative cartilage changes of his left knee.  
Further, the doctor noted that the veteran "was felt to have 
developed degenerative changes probably due to [a] change of gait 
from his calcaneal fracture."  

Thereafter, in August 1999, the Board considered this in-service 
and post-service evidence.  Specifically, the Board concluded that 
the veteran's service-connected right heel disability aggravates 
the traumatic arthritis of his left knee.  As such, the Board 
granted service connection for the aggravation of the post-service 
left knee arthritis secondary to the veteran's service-connected 
right heel disability.  

By a rating action dated in the following month, the RO 
effectuated the Board's decision.  In particular, the RO 
determined that underlying left knee disability consisted of 
residuals of a fracture of the left lateral tibial plateau, with 
favorable ankylosis between full extension and 10 degrees flexion.  
This was based upon findings from a 1989 VA examination report 
that noted the extent of left knee disability following a post 
service injury and which represented a "total[ly] separate entity 
which occurred outside the military setting".  The RO assigned a 
noncompensable evaluation to the service-connected left knee 
disability, effective from August 31, 1995, and a 10 percent 
rating for this disorder, effective from May 18, 1998.  It was 
determined that the May 1998 examination which showed a flexion 
contracture of 15 degrees represented a measurable increase in the 
underlying disability (warranting a 40 percent rating under 
Diagnostic Code 5256 minus the 30 percent rating for the pre-
existing disability).  Following receipt of notification of the 
September 1999 rating action, the veteran perfected a timely 
appeal with respect to the initial ratings assigned to his 
service-connected left knee disability.  

According to the relevant evidence received during the current 
appeal, an April 1990 VA outpatient treatment record reflects a 
diagnosis of degenerative joint disease of the left knee.  In July 
1990, the veteran was hospitalized at a VA facility for several 
days during which time he underwent a diagnostic arthroscopy of 
his left knee.  His primary diagnosis was characterized as 
degenerative joint disease of the left knee.  Additional medical 
records indicate VA outpatient left knee treatment on several 
occasions between April and July 1991 as well as both private and 
VA outpatient treatment for this joint between July and October 
1992.  

Thereafter, in January 2003, the veteran underwent a VA joints 
examination.  According to the report of this evaluation, a 
physical examination of the veteran's left knee demonstrated 10 
degrees of extension, 85 to 90 degrees of flexion, significant 
pain with range of motion, patellar crepitus throughout the range 
of motion, no laxity to varus or valgus stress, no laxity to AP 
translation, some increased hyperesthesia to palpation over the 
lateral aspect of the proximal tibia, a positive Tinels test 
through the peroneal nerve distribution on the left tibia, and 
small joint effusion.  X-rays taken of the veteran's left knee in 
December 2002 demonstrated significant degenerative joint disease, 
an old healed fracture of the proximal tibia, depression of the 
lateral tibial plateau, a healed malunion of the proximal fibula, 
some intramedullary calcification (which the examiner felt was a 
remnant of the bone grafting in the tibia and also the 
patellofemoral arthritis of the knee), osteophytes medially and 
laterally at the patella, and significant joint space narrowing in 
all three compartments and medial sublux of the tibia onto the 
femur.  

The examiner explained that, as a result of the veteran's right 
foot and ankle disability, his gait cycle does require him to 
place more stress on his left knee than someone who did not have 
the right-sided pathology.  Consequently, the examiner concluded 
that "it could be conceivable that . . . [the veteran] did 
accelerate and aggravate the evolution of his degenerative joint 
disease on the left simply secondary to his right ankle 
disability."  

Subsequently, on February 27, 2003, the veteran was hospitalized 
at a VA medical facility for approximately one week.  During that 
time, he underwent a left total knee arthroplasty.  He was 
discharged on March 5, 2003.  

At a follow-up VA outpatient treatment session conducted 
approximately one week later in March 2003, the examiner noted 
that the veteran's incisions were benign, that his staples were 
removed, that his post-operative radiographic films looked 
"excellent."  Further examination of the veteran's left knee 
demonstrated an initial inability to do straight leg raising but 
an ability to complete some straight leg raises with assistance.  
The examiner recommended that the veteran's physical therapy be 
extended for "probably another three to six weeks" but stated that 
the veteran's need for further physical therapy would be re-
evaluated in approximately one month.  

By an April 2003 rating action, the RO recharacterized the 
veteran's service-connected left knee disability as a left total 
knee arthroplasty.  Additionally, the RO denied the issue of 
entitlement to a compensable disability evaluation for this 
disorder, effective from August 31, 1995 to May 17, 1998.  The RO 
also denied the issue of entitlement to a disability rating 
greater than 10 percent for the service-connected left knee 
disability, effective from May 18, 1998 to February 26, 2003.  
Further, the RO awarded, for this disorder, a temporary total 
rating from February 27, 2003 to April 30, 2003 pursuant to the 
provisions of 38 C.F.R. § 4.30 as well as a temporary total rating 
from May 1, 2003 to April 30, 2004.  In addition, the RO granted a 
30 percent disability evaluation for the service-connected left 
knee disability, effective from May 1, 2004.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Since the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, it is not the present level of disability which 
is of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2003).  

Review of the claims folder in the present case indicates that, 
prior to the recharacterization of the veteran's service-connected 
left knee disability as a left total knee arthroplasty, the RO had 
defined this disorder as residuals of a fracture of the left 
lateral tibial plateau with partial ankylosis.  Originally, the RO 
evaluated this disability under the diagnostic codes which 
evaluate impairment resulting from recurrent subluxation or 
lateral instability of the knee joint and from ankylosis of the 
knee joint.  

The pertinent diagnostic code which evaluates impairment resulting 
from recurrent subluxation or lateral instability of the knee 
stipulates that evidence of slight symptomatology will result in 
the assignment of a 10 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).  The next higher rating of 20 
percent necessitates evidence of moderate recurrent subluxation or 
lateral instability.  Id.  The highest rating allowable under this 
Diagnostic Code, 30 percent, requires evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Ankylosis of the left knee, when extremely unfavorable, in flexion 
at an angle of 45 degrees or more, will be assigned a 60 percent 
rating.  When ankylosis is in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  When there is ankylosis 
in flexion between 10 degrees and 20 degrees a 40 percent rating 
is assigned; and when there is a favorable angle in full 
extension, or in slight flexion, between 0 and 10 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2003).  

According to the relevant diagnostic code which rate impairment 
resulting from limitation of flexion of the leg, evidence that 
flexion of the leg is limited to 60 degrees warrants the 
assignment of a noncompensable disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  A 10 percent disability 
rating requires evidence of limitation of flexion to 45 degrees.  
Id.  Evidence of limitation of flexion of the leg to 30 degrees is 
necessary for the grant of a 20 percent disability evaluation.  
Id.  Evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability rating.  
Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence that 
extension of the leg is limited to 5 degrees warrants the 
assignment of a noncompensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).  A compensable disability 
evaluation of 10 percent requires evidence of limitation of 
extension of the leg to 10 degrees.  Id.  Evidence of limitation 
of extension of the leg to 15 degrees warrants the grant of a 20 
percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 20 degrees warrants the grant of a 30 
percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 30 degrees will result in the assignment 
of a 40 percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees warrants the grant of a 50 
percent disability evaluation.  Id.  

Further, the Board notes that, although regulations recognize that 
a part which becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. §§ 4.40 and 4.45, these provisions are 
qualified by specific rating criteria applicable to the case at 
hand.  As the Board has discussed, evaluation of the veteran's 
service-connected left knee disorder requires consideration of any 
limitation of motion of this joint.  See, 38 C.F.R. § 4.71a, Plate 
II and Diagnostic Codes 5260 and 5261 (2003).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 C.F.R. 
§ 4.59 (2003).  

Throughout the current appeal, the veteran has asserted that his 
service-connected left knee disability is more severe than the 
initial evaluations indicate.  The Board acknowledges that the 
veteran's descriptions of this service-connected pathology are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected left knee disability must be considered 
in conjunction with the clinical evidence of record as well as the 
pertinent rating criteria.  

In the April 2001 remand, the Board asked the RO to have the 
veteran scheduled for a VA orthopedic examination to determine the 
degree of left knee disability attributable to aggravation by the 
service-connected right ankle disability.  Specifically, the Board 
asked that the examiner who conducted the evaluation offer an 
opinion regarding the degree of disability over and above the 
degree of left knee disability existing prior to such aggravation 
by the right ankle disorder.  

In this regard, the Board notes that, pursuant to the April 2001 
remand, the veteran was accorded a VA joints examination in 
January 2003.  According to the report of this evaluation, the 
examiner expressed his opinion that, as a result of the veteran's 
right foot and ankle disability, his gait cycle requires him to 
place more stress on his left knee than someone who did not have 
the right-sided pathology.  Consequently, the examiner concluded 
that "it could be conceivable that . . . [the veteran] did 
accelerate and aggravate the evolution of his degenerative joint 
disease on the left simply secondary to his right ankle 
disability."  This statement from the physician appears to 
associate the veteran's left knee disability "simply secondary" to 
his service-connected right ankle disorder.  There is no basis for 
determining additional disability manifested over and above that 
which existed at the time of the 1989 VA examination is not due to 
service-connected disability.  (Moreover, in the prior VA 
examination conducted on May 18, 1998, the examiner expressed his 
opinion that, with regard to the veteran's right ankle and left 
knee disabilities, "[e]ach one aggravates the other."  In 
addition, the examiner explained that "[i]t would be conjecture to 
establish a degree of aggravation or disability for that matter.)  
As such, in adjudicating the veteran's initial rating claims for 
his service-connected left knee disability, the Board will grant 
the benefit of the doubt to the veteran and will simply consider 
the pathology associated with this disorder over and above that 
demonstrated at the time of the 1989 VA examination.  

A.  Entitlement To A Compensable Disability Rating For The 
Service-Connected Left Knee Disability Between August 31, 1995 and 
May 17, 1998

The Board has considered the veteran's complaints of increasing 
discomfort and pain in his left knee, particularly upon walking or 
upon climbing up and down stairs between August 31, 1995 and May 
17, 1998.  In this regard, the Board also acknowledges the recent 
objective evaluation findings, during this time period, of some 
uncomfortable crepitus with range of motion, tenderness to 
palpation along the medial joint line, and bicompartmental 
degenerative changes.  

Significantly, however, recent objective evaluation findings 
between August 31, 1995 and May 17, 1998 have also shown, with 
regard to the veteran's left knee, an asymptomatic scar extending 
from the joint down the anterior surface of the tibia, full range 
of motion, no effusion, no erythema, no instability with 
stressing, a healed fracture of the lateral tibial plateau, 
alignment of the joint, and a neurovascularly intact system.  

This recent medical evidence reflects no instability of the 
veteran's left knee.  With no evidence of even slight recurrent 
subluxation or lateral instability of the veteran's left knee, a 
compensable rating of 10 percent for such symptomatology is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Moreover, the veteran's left knee did not exhibit more than 10 
degrees of ankylosis during this period.  There was no basis for 
assigning a higher evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256.  

Additionally, the Board acknowledges the veteran's complaints of 
increasing discomfort and pain in his left knee, particularly upon 
walking or upon climbing up and down stairs.  Also, evaluation of 
the veteran's left knee has shown some uncomfortable crepitus with 
range of motion as well as tenderness to palpation along the 
medial joint line.  Significantly, however, objective examination 
of the veteran's left knee has also shown an asymptomatic scar 
extending from the joint down the anterior surface of the tibia, 
full range of motion, no effusion, no erythema, no instability 
with stressing, a healed fracture of the lateral tibial plateau, 
alignment of the joint, and a neurovascularly intact system.  

Thus, the Board concludes that these findings do not support the 
grant of a compensable rating for the veteran's service-connected 
left knee disability based upon objective evidence of increased 
functional impairment.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a compensable 
rating for the service-connected left knee disability between 
August 31, 1995 and May 17, 1998 is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, & 5261.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Although the Board has no authority to grant an extraschedular 
rating in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the 
Board may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the Board may 
affirm an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A review of the claims folder in the present case indicates that 
the RO has made a determination that the veteran's initial 
compensable rating claim (for the period from August 31, 1995 to 
May 17, 1998) does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence of 
an exceptional disability as manifested by related factors such as 
marked interference with employment or frequent hospitalizations 
associated with the service-connected left knee disability.  
Specifically, it is not shown by the evidence of record that the 
veteran required any recent hospitalization for this disorder.  
Also, the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected disability.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in failing 
to refer the veteran's initial compensable rating claim for his 
service-connected left knee disability (for the period from August 
31, 1995 to May 17, 1998) to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for consideration 
of the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular criteria.  

B.  Entitlement To A Disability Rating Greater Than 10 Percent For 
The Service-Connected Left Knee Disability Between May 18, 1998 
And February 26, 2003

The Board has considered the veteran's continued complaints of 
discomfort and pain in his left knee, particularly upon walking or 
upon climbing up and down stairs between May 18, 1998 and February 
26, 2003.  In this regard, the Board also acknowledges the 
objective evaluation findings, during this time period, most 
notably the 15 degrees flexion contracture reflected on the May 
1998 VA examination report.  It was also noted that he had pain on 
extremes of motion from 15 to 95 degrees of flexion, patellar 
crepitus throughout the range of motion, some increased 
hyperesthesia to palpation over the lateral aspect of the proximal 
tibia, a positive Tinels test through the peroneal nerve 
distribution on the left tibia, small joint effusion, significant 
degenerative joint disease, depression of the lateral tibial 
plateau, some intramedullary calcification, osteophytes medially 
and laterally at the patella, significant joint space narrowing in 
all three compartments, and medial sublux of the tibia onto the 
femur.  

However, recent objective evaluation findings between May 18, 1998 
and February 26, 2003 have also shown, with regard to the 
veteran's left knee, an asymptomatic scar extending laterally to 
the anterior tibial crest, a well-healed donor site of the left 
iliac crest, an old healed fracture of the proximal tibia, a 
healed malunion of the proximal fibula, acceptable alignment in 
the nonweight-bearing position, and no laxity to varus or valgus 
stress.  

With no evidence of even slight recurrent subluxation or lateral 
instability of the veteran's left knee, a compensable rating of 10 
percent for such symptomatology is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The left knee had a flexion contracture of 15 degrees, but 
ankylosis to 20 degrees was not exhibited or approximated.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256.  Moreover, the veteran's 
left knee has been found to have 15 degrees of extension and 85 to 
95 degrees of flexion.  Evidence of limitation of extension to 15 
degrees supports an award of 20 percent, but no more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  However, without evidence of 
limitation of extension to 45 degrees, an increased disability 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  

Additionally, the Board acknowledges the veteran's continued 
complaints of increasing discomfort and pain in his left knee, 
particularly upon walking or upon climbing up and down stairs.  
Also, recent evaluation of the veteran's left knee has shown some 
limitation of motion, significant pain with range of motion, 
patellar crepitus throughout the range of motion, some increased 
hyperesthesia to palpation over the lateral aspect of the proximal 
tibia, small joint effusion, and a positive Tinels test through 
the peroneal nerve distribution on the left tibia.  Significantly, 
however, objective examination of the veteran's left knee has also 
shown acceptable alignment in the nonweight-bearing position as 
well as no laxity to varus or valgus stress or to AP translation.  

Thus, the Board concludes that the currently assigned disability 
rating of 10 percent for the veteran's service-connected left knee 
disability (for the period from May 18, 1998 to February 26, 2003) 
contemplates any functional impairment, pain, and weakness that 
the veteran experiences as a result of this disorder.  In other 
words, this 10 percent evaluation reflects the extent of pain and 
the related functional impairment that the veteran experiences as 
a consequence of use of his left knee.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a 
rating greater than 10 percent for the service-connected left knee 
disability between May 18, 1998 and February 26, 2003 is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, & 
5261.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Although the Board has no authority to grant an extraschedular 
rating in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the 
Board may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the Board may 
affirm an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the present 
case indicates that the RO has made a determination that the 
veteran's initial rating claim a evaluation greater than 10 
percent for his service-connected left knee disability for the 
period from May 18, 1998 to February 26, 2003 does not meet the 
criteria for submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  In this regard, the 
Board finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with employment or 
frequent hospitalizations associated with the service-connected 
left knee disability.  Specifically, it is not shown by the 
evidence of record that the veteran required any recent 
hospitalization for this disorder.  Also, the overall picture 
presented by the evidence in the claims folder did not actually 
reflect "marked interference" in employment due specifically to 
this service-connected disability.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in failing 
to refer the veteran's initial compensable rating claim for his 
service-connected left knee disability (for the period from May 
18, 1998 to February 26, 2003) to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. § 
3.321(b)(1).  This disability is appropriately rated under the 
schedular criteria.  


ORDER

A compensable disability rating for residuals of a left total knee 
arthroplasty, effective from August 31, 1995 to May 17, 1998 is 
denied.  

A disability rating greater than 10 percent, from May 18, 1998 to 
February 26, 2003, for residuals of a left total knee arthroplasty 
is denied.  


REMAND

As the Board has previously noted in this decision, the RO, by the 
April 2003 rating action, recharacterized the veteran's service-
connected left knee disability as a left total knee arthroplasty.  
Additionally, the RO awarded for this disorder a temporary total 
rating from February 27, 2003 to April 30, 2003 pursuant to the 
provisions of 38 C.F.R. § 4.30 as well as a temporary total rating 
from May 1, 2003 to April 30, 2004.  Further, the RO granted a 30 
percent disability evaluation for the service-connected left knee 
disability, effective from May 1, 2004.  

The most recent records of left knee treatment that have been 
obtained and associated with the claims folder are VA medical 
reports dated in March 2003.  No more recent pertinent treatment 
records have been procured.  Furthermore, according to the April 
2003 rating action, a future examination would be scheduled in 
April 2004.  

In view of the lack of pertinent evidence in the claims folder to 
evaluate the veteran's claim for a rating greater than 30 percent, 
effective from May 1, 2004, for his service-connected left knee 
disability, the Board concludes that a remand is necessary to 
procure any such available evidence.  In particular, on remand, 
the RO should attempt to obtain and to associate with the claims 
folder copies of any pertinent inpatient and outpatient treatment 
records and should have the veteran scheduled for a relevant VA 
examination to determine the current nature and extent of his left 
knee disability.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED to the RO for the following actions:

1.  The RO should obtain copies of records of left knee treatment 
that the veteran has received at the Little Rock VA Medical Center 
since March 2003.  All such available documents should be 
associated with the claims folder.  

2.  Thereafter, the RO should make arrangements with the 
appropriate VA medical facility for the veteran to be afforded a 
VA orthopedic examination to determine the nature and extent of 
his service-connected left total knee arthroplasty.  The claims 
folder must be made available to the examiner in conjunction with 
the examination.  Any testing deemed necessary, including X-rays, 
should be performed.  

The examiner should obtain from the veteran his detailed clinical 
history.  All pertinent left knee pathology found on examination 
should be noted in the report of the evaluation.  In particular, 
the examiner should provide the ranges of motion of the veteran's 
left knee and specifically state whether there is nonunion of his 
left tibia and left fibula, loose motion, and/or the need to wear 
a brace.  If the examiner finds any left knee ankylosis present, 
he should provide the degree of such ankylosis.  

3.  The RO should then adjudicate the claim of entitlement to an 
increased disability rating, evaluated as 30 percent disabling 
from May 1, 2004, for a left total knee arthroplasty.  If the 
decision remains in any way adverse to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issue currently on 
appeal as well as a summary of the evidence received since the 
issuance of the statement of the case in October 2003.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  
No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for the 
scheduled examination may result in the denial of his claims.  38 
C.F.R. § 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



